Greenblott, J.
Appeal from a judgment of the County Court of Chemung County, rendered March 27, 1969, convicting defendant on his plea of guilty of criminally selling a dangerous drug in the third degree, in violation of section 220.30 of the Penal Law. Defendant was sentenced to an indeterminate term of imprisonment of not more than three years. We find no merit in appellant’s contention that the trial court erred in refusing to grant his application to require the prosecution to furnish him any sworn statement made by a law enforcement official concerning dealings between such official and one Richard Hogue, an alleged informant. (See People v. Oleary, 33 A D 2d 814.) The denial by the trial court of appellant’s request for inspection of the probation report was a matter for the sound discretion of the trial court. (People v. Michael O. [Anonymous], 22 N Y 2d 831.) Similarly, the refusal of the trial court to permit appellant to withdraw his plea of guilty more than two months after the entry of the plea was a proper exercise of discretion, since appellant produced no facts sufficient to warrant such relief. (People V. Gowasky, 244 N. Y. 451; People v. Mangan, 16 A D 2d 986.) We have examined the remainder of appellant’s contentions and find them to be without merit. Judgment affirmed. Reynolds, J. P., Staley, Jr., Greenblott, Cooke and Sweeney, JJ., concur in memorandum by Greenblott, J.